Citation Nr: 1542465	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  14-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for  tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from November 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence shows a current bilateral hearing loss disability, based on both pure tone thresholds and speech recognition scores, including in an April 2012 VA examination.  The Veteran had noise exposure in service through his duties in field artillery.  He has been diagnosed as having sensorineural hearing loss in the right ear and mixed hearing loss in the left ear, which private providers also noted had a conductive component.  Private nexus opinions linking the current hearing loss to service were based at least in part on the Veteran's reports of prior treatment, which was noted to be related to trauma in service, or in-service findings that are not reported in the service treatment records.  

A VA examiner indicated in April 2012 that the Veteran's tinnitus was as likely as not related to the hearing loss, which the examiner opined was not due to service.  The VA examiner reasoned that the Veteran's pattern of hearing loss was not consistent with noise-induced hearing loss, citing to pertinent medical literature.  The examiner did not discuss whether the current hearing loss could be related to service on a basis other than as a result of noise exposure.  The examiner also gave reasons for why tinnitus was not likely related to service.

The examiner did not discuss the Veteran's report of "ear, nose or throat" trouble in the report of medical history completed for service separation in January 1962.  Audiology testing conducted on the separation examination showed 15 decibel losses at all frequencies.  It was not indicated what type of testing standard was used or how this would convert to current standards.  A medical opinion is needed in this regard.

There are also reports of outstanding treatment records.  The Veteran submitted opinion letters from an audiologist at Oakland Audiology and from Dr. Y, which included opinions linking the current hearing loss to service.  These letters referenced the Veteran's report of undergoing two left ear surgeries for disability of the tympanic membrane between 1965 and 1970.  

The February 2013 letter from Dr. Y noted that this surgery was felt to be related to blast exposure, that the Veteran reported having his service discharge delayed secondary to a hearing deficit, and that he currently had extensive myringosclerosis in the left ear.  Dr. Y linked the Veteran's hearing loss to noise exposure and blast trauma in service based on these reports.  Letters from Oakland Audiology, which were identical except for the dates of December 2011 and May 2012, also referenced the Veteran's report of having conductive left ear hearing loss since 1961 (or during service), left ear surgeries between 1965 and 1970, and having intermittent ear drainage since that time.  The Oakland Audiology provider also indicated that the Veteran had been treated regularly at that facility since 1994, and that he noticed right ear hearing loss in 1994.  This audiologist linked the Veteran's current hearing loss to service based on chronic middle ear disease in the left ear with onset while in service and bilateral sensorineural hearing loss.

Service personnel records are not in the claims file, but these may be pertinent to the Veteran's reports that his separation from service was delayed due to hearing loss disability.

No records of treatment from 1965 to 1970, or from 1994 forward, as identified above, have been identified or obtained, with the exception of the opinion letters and audiograms dated in September 2008 and February 2013 that were provided with the opinion letters from Oakland Audiology and Dr. Y, respectively.  They may help show continuity of symptomatology since service for the Veteran's hearing loss and/or tinnitus, or otherwise help to substantiate a link to service.  

VA has a duty to obtain an addendum opinion after receipt of any outstanding records that are adequately identified, with consideration of all pertinent evidence.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain any outstanding records of treatment for his hearing loss or tinnitus, to include any treatment in 1961, or for left ear surgery from 1965 to 1970, and any treatment since 1994.  These should include records of the reported treatment at Oakland Audiology and by Dr. Y.

2.  Obtain the Veteran's service personnel records, including any records pertaining to his delayed release from service due to hearing loss or other disability.

If any requested records cannot be obtained, notify the Veteran of the missing records, the efforts made to obtain the records, and what further actions will be taken with regard to the claim.  Advise the Veteran that he may submit the records himself.  

2.  After completing the above to the extent possible, afford the Veteran a new VA audiology examination. The examiner should review the claims file, and respond to the following with consideration of all pertinent evidence:

(a)  What testing standards were most likely used on the Veteran's January 1962 audiology examination?

(b)  If it is likely that a standard other than that currently in use was applied on the January 1962 examination, is it possible to convert the 1962 findings to the standard currently in use?  If so, the examiner should convert the findings.

(c)  Did the Veteran's current left ear or right ear hearing loss at least as likely as not (probability of 50 percent or more) have its onset in service, or as a result of injury or disease in service, to include noise exposure, blast trauma from field artillery duties, or other disease of the ears?  

Is there at least as likely as not a relationship between the current left or right ear hearing loss and the Veteran's treatment for ear, nose, and throat conditions during service, as summarized above?  

(d)  When did hearing loss at least as likely as not begin?

(e)  Was the Veteran's current tinnitus at least as likely as not caused by injury or disease in service, to include noise exposure or blast trauma from field artillery duties?  

(f)  Is there at least as likely as not a relationship between the current tinnitus and the Veteran's treatment for ear, nose, and throat conditions during service?  

(g)  When did tinnitus begin?

The examiner must provide reasons for each opinion.  The Veteran is competent to report the timing and history of his observable symptoms, as well as prior treatment for such symptoms, to include the reported left ear surgeries between 1965 and 1970.  Such reports must be considered, and a reason must be provided if lay reports are rejected.  Lay evidence cannot be rejected to solely to a lack of medical documentation, although this may be considered along with other evidence.  

If the examiner is unable to provide any opinion without resort to speculation, the examiner should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of the knowledge of the medical profession in general; or if there is specific additional evidence, which if obtained, would enable the examiner to provide the needed opinion.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

